          Case 1:18-cr-00487-KPF Document 91 Filed 01/15/21 Page 1 of 2




                                                     January 15, 2021
Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


                      Re:     United States v. Brent Borland, 18 Cr. 487 (KPF)

Dear Judge Failla,

       Mr. Borland’s sentencing is currently scheduled for February 11, 2021. With the
consent of the government, we respectfully request an adjournment of sentencing of
approximately 30 days.

        As the Court is aware, the parties originally expected to conduct a Fatico hearing in this
case on a number of unresolved issues. Fortunately, the parties were able to work out their
factual disputes and indicated to the Court in November that they were ready to proceed to
sentencing in the New Year. Nonetheless, this remains an exceedingly difficult case with a
serious sentencing exposure for Mr. Borland. Our sentencing memorandum will address a
number of issues related not only to Mr. Borland’s character and history, but also to his offense
conduct and its complex history.

        Although we had hoped to be able to complete the defense memorandum by January
28th, the difficulties we have encountered, primarily related to the pandemic, make meeting that
goal, while balancing the needs of other clients, extremely difficult. Our client is located in
Florida and while we have regular phone calls, our ability to prepare for sentencing with him
has nonetheless been impeded. Furthermore, as the Court is aware, emergency applications
related to the pandemic, such as continuing compassionate release motions, as well as the
immediate needs of other, often incarcerated, clients regularly take us away from our
preparations. Working primarily from home has also slowed our progress, as it has for many.
Therefore, we are unfortunately not prepared to proceed with sentencing on February 11th, and
respectfully request an adjournment of approximately 30 days, which will ensure effective
representation of Mr. Borland at sentencing. As noted, the government consents to this
request.

       Thank you for your consideration.
.
        Case 1:18-cr-00487-KPF Document 91 Filed 01/15/21 Page 2 of 2



                                         Respectfully,

                                                /s/

                                         Florian Miedel
                                         Christopher Madiou
                                         Attorneys for Brent Borland

Cc:   All Counsel
